                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                  UNITED STATES DISTRICT COURT

                                   8                                 NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                         FARID SHAHRIVAR,
                                  10                                                         Case No. 10-cv-01029-RS
                                                        Plaintiff,
                                  11
                                                 v.                                          ORDER
                                  12
Northern District of California
 United States District Court




                                         CITY OF SAN JOSE, et al.,
                                  13
                                                        Defendants.
                                  14

                                  15

                                  16          This matter is on remand from the Ninth Circuit, which ruled that plaintiff’s previously

                                  17   dismissed Sixth Amended Complaint included certain claims that were viable as to three of the

                                  18   defendants. Plaintiff’s counsel has moved to withdraw, based on unspecified “professional

                                  19   considerations” that allegedly require termination of the representation. The motion to withdraw

                                  20   indicated plaintiff was unlikely to oppose, if given sufficient time to locate new counsel. Plaintiff

                                  21   now reports he has been unable to obtain new counsel despite diligent efforts, and opposes

                                  22   withdrawal of existing counsel for that reason. Plaintiff suggests appointment of pro bono counsel.

                                  23          Good cause appearing, the matter will be referred by separate order to the Federal Pro

                                  24   Bono Project for possible placement with pro bono counsel. A ruling on the motion to withdraw

                                  25   will be deferred and the hearing set for September 26, 2019 is vacated pending the results of that

                                  26   referral. Additional briefing on defendants’ motion for a more definite statement is also deferred

                                  27   and the hearing set for November 7, 2019 is vacated pending further order.

                                  28
                                   1   IT IS SO ORDERED.

                                   2

                                   3   Dated: September 18, 2019

                                   4                               ______________________________________
                                                                   RICHARD SEEBORG
                                   5                               United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                     << SHORT ORDER TITLE >>
                                                                                       CASE NO. 10-cv-01029-RS
                                                                   2
